DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action is responsive to applicant’s amendment filed on 02/09/2022. Claims 1-20 were pending. Claims 1, 11 were amended.  The applicants are advised that examiner Anita Alanko (previous examiner) is no longer handle this application.  Examiner Binh X Tran handles this application.
Response to Arguments
3.	Regarding to previous ground of rejection under 35 U.S.C 102(a)(2) as being anticipated by Ziemba et al. (US 2020/0168437 A1), the applicant stated:
	” All of the claims are rejected over Ziemba. However, the earliest non-provisional priority date for Ziemba is July 26, 2019, which is subsequent to both the parent U.S. filing date of the present application (July 12, 2019), and the effective filing date of the present application (January 10, 2019). A translation of the Korean Patent Application No. 10- 2019-0003085, filed on January 10, 2019) is being submitted herewith. The translation is an accurate translation of Korean Patent Application No. 10-2019-0003085. The present claims are fully supported by the attached translation.
In addition, upon reviewing the provisional applications to which Ziemba claims priority, none of the provisional applications filed prior to January 10, 2019 have been found to disclose the subject matter that appears in Ziemba and which was used to reject the claims of the present application (e.g., Figs. 1-3 of Ziemba).

As such, Ziemba is not prior art under 35 U.S.C. 102(a), because the effective filing date of the subject matter relied on from Ziemba is later than the effective filing date of the present application.
For at least these reasons, Applicant respectfully requests withdrawal of the pending claim rejections and allowance of claims 1-20.”
The applicant’s argument was persuasive.  Thus, the examiner withdrawn the previous ground of rejection under 35 U.S.C 102(a)(2) as being anticipated by Ziemba.  However, a new ground of rejection were set forth as discussed below using new cited prior arts.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 11-12 of claim 1, the phrase “a duration ratio of the ramp portion of the nonsinusoidal wave” is indefinite because it is unclear from the claim whether “a duration ratio of the ramp portion of the nonsinusoidal wave” is compare to what second quantitative  (i.e. to the whole duration of a cycle of the nonsinusoidal wave”).  Specifically, the examiner interprets the term “ratio” means the quantitative relation between two amounts showing the number of times one value contains or is contained within the other (See evidence via https://www.google.com/search?q=ratio+definition&rlz=1C1GCEA_enUS794US794&oq=rati&aqs=chrome.0.69i59j69i57j0i433i512l2j0i131i433i512j0i433i512l4j0i512.824j0j1&sourceid=chrome&ie=UTF-8 ).   However, in claim 1, applicants only disclose the first quantitative value (i.e. duration of the ramp portion) in the ratio without reciting a second quantitative value in the ratio.
Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because they directly or indirectly depend on indefinite claim 1.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1-3, 10-13, 20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Brouk et al. (US 2012/0318456 A1).
As to claim 1, Brouk discloses a plasma processing apparatus, comprising:
a chamber (104/204) (Fig 1, paragraph 0069;
a substrate stage (108) configured to support a substrate (110/210) within the chamber (104), the substrate stage including a lower electrode (fig 1, paragraph 0072);
an upper electrode disposed over the lower electrode to face the substrate (Fig 1-2)
a plasma power supply (102 or 202) configured to supply a plasma power to the upper electrode to form plasma within the chamber (paragraph 0081-0081);
a bias power supply (106 or 206) configured to apply a bias power of a nonsinusoidal wave having a DC pulse portion and a ramp portion to the lower electrode in response to a bias control signal; and (Fig 1, Fig 2, Fig 14, Fig 32, Fig 35, Fig 37)
a controller configured to determine a slope (dVo/dt) of the ramp portion and a duration ratio (t/tc) of the ramp portion of the nonsinusoidal wave such that an ion energy distribution is generated at a surface of the substrate and to output the bias control signal to the bias power supply corresponding to the bias power of the determined nonsinusoidal wave (Fig 14, Fig 32, Fig 35, Fig 37, paragraph 0007-0009, 0084-0126, 0147, 0153).
As to claim 2, Brouk discloses the bias power supply comprises a modular configured to adjust the DC pulse portion and the ramp portion (See Fig 2, Fig 14, Fig 32, Fig 35, Fig 37).
As to claim 3, Brouk discloses wherein the modulator is configured to adjust the slope (dVo/dt)  of the ramp portion such that a voltage induced in the surface of the substrate has a constant value (See Fig 5-6, Fig 15A, fig 47-Fig 50).
	As to claim 10, Brouk discloses the bias power supply comprises a DC power generator configured to generate a voltage function of the nonsinusoidal wave having the DC pulse portion and the ramp portion (paragraph 0084, 0086, 0090, 0111, Fig 14, Fig 32, Figure 35, Fig 37).
	As to claim 11, Brouk discloses  A plasma processing apparatus, comprising:
a chamber (104/204) (Fig 1, paragraph 0069;
a substrate stage (108) configured to support a substrate within the chamber, the substrate stage including a lower electrode (fig 1, paragraph 0072);;
an upper electrode disposed over the lower electrode to face the substrate (Fig 1-2);
a plasma power supply (102 or 202) configured to supply a plasma power to the upper electrode to form plasma within the chamber (paragraph 0081-0081);
a bias power supply configured to apply a bias power of a nonsinusoidal wave having a DC pulse portion and a ramp portion to the lower electrode in response to a bias control signal, the bias power supply including a DC power generator configured to generate a voltage function of the nonsinusoidal wave and a modulator configured to set a slope (dVo/dt) of the ramp portion and set a duration of the ramp portion to a cycle of the voltage function (t/tc); and
a controller configured to determine the slope (dVo/dt) of the ramp portion and the duration ratio (t/tc) of the ramp portion in order to control an ion energy distribution generated at a surface of the substrate and to output the bias control signal to the bias power supply corresponding to the bias power of the determined nonsinusoidal wave (Fig 14, Fig 32, Fig 35, Fig 37, paragraph 0007-0009, 0084-0126, 0147, 0153).
As to claim 12, Brouk discloses wherein the modulator is configured to adjust the slope (dVo/dt)  of the ramp portion based on a voltage induced in the surface of the substrate in order to control the ion energy distribution having to have a desired narrow single peak wave (Fig 5-6, Fig 14, Fig 32, Fig 35, Fig 37, Fig 44, paragraph 0007-0009, 0084-0126, 0147, 0153).
	As to claim 13, Brouk discloses wherein the modulator is configured to set the slope of the ramp portion such that a voltage (Vsub) having a constant value is induced in the substrate while the ramp portion of the bias power is applied to the lower electrode (fig 47-Fig 50).
	As to claim 20, Brouk discloses a gas supply configured to supply different gases having a predetermined mixing ratio (paragraph 0070-0071
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claims 4-5, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Brouk (US 2012/0318456 A1) as applied to claims 1-3, 10-13, 20  above, and further in view of Hirano et al. (US 2016/0079037 A1)
As to claims 4 and 14, Brouk fails to disclose wherein the modulator is configured to determine the duration ratio of the ramp portion to a cycle of the bias power to reduce an etch rate difference between openings having different sizes to be formed on the substrate.  Hirano teaches to change determine the duty ratio of the ramp portion to a cycle of the bias power to reduce an etch rate difference between openings having different sizes to be formed on the substrate (See paragraph 0152-0159, Figure 9-10A-10B).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Brouk in view of Hirano by wherein the modulator is configured to determine the duration ratio of the ramp portion to a cycle of the bias power to reduce an etch rate difference between openings having different sizes to be formed on the substrate because it will improve etching uniformity (paragraph 0051).
As to claims 5 and 15, Brouk fail to disclose the modulator is configured so that the duration ratio of the ramp portion to the cycle of the bias power is determined to be within a range of 20% to 80% within one period.  Hirano teaches to change duty ratio of the DC voltage between 20% to 60%, including example of 20%, 30%, 40%, 50% and 60% (Fig 17A-17B, paragraph 0191-0193).  In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, to perform routine experiment to obtain optimal duration ratio of the ramp portion to the cycle of the bias power because it has been held that determination of workable range is not considered inventive.

11.	Claims 5-7, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Brouk (US 2012/0318456 A1) as applied to claims 1-3, 10-13, 20  above, and further in view of Koh (US 2018/0226225 A1)
As to claims 5 and 15, Brouk fails to disclose the modulator is configured so that the duration ratio of the ramp portion to the cycle of the bias power is determined to be within a range of 20% to 80% within one period.  Koh teaches to change duty ratio of the DC voltage between 5% to 95% (paragraph 0026).  In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, to perform routine experiment to obtain optimal duration ratio of the ramp portion to the cycle of the bias power because it has been held that determination of workable range is not considered inventive.
As to claims 6 and 16, Brouk fail to discloses wherein the modulator is configured to determine an on/off duty cycle ratio of the nonsinusoidal wave based on ion flux moving toward the substrate.  Koh teaches to the modulator is configured to determine an on/off duty cycle ratio of the nonsinusoidal wave based on ion flux moving toward the substrate (fig 1-3, Fig 5, paragraph 0006, 0026, 0056, abstract).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Brouk in view of Koh by having the modulator is configured to determine an on/off duty cycle ratio of the nonsinusoidal wave based on ion flux moving toward the substrate because it helps to tailor ion energy distribution of the flux of ions directed to the workpiece (abstract).
As to claims 7 and 17, Koh teaches duty cycle of the nonsinusoidal wave is determined between 5% to 95 % of the process period (paragraph 0026).

12.	Claims 8-9, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Brouk (US 2012/0318456 A1) as applied to claims 1-3, 10-13, 20  above, and further in view of Fairbairn et al. (US 2019/0157040).
As to claims 8 and 18, Brouk fails to disclose wherein the modulator further comprises a sensing portion configured to detect a voltage value and a current value of the bias power applied to the lower electrode.  However, Brouk clearly teaches to detect a voltage value of the bias power applied to the lower electrode (Fig 14, Fig 44-Fig 50).  Fairbairn teaches the modulator further comprises a sensing portion configured to detect a voltage value and a current value of the bias power applied to the lower electrode using voltage sensor and current sensor (paragraph 0118-0120, Fig 24).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Brouk in view of Fairbairn by having the modulator further comprises a sensing portion configured to detect a voltage value and a current value of the bias power applied to the lower electrode because it helps to monitor and control the plasma process (paragraph 0118).
Regarding to claims 9 and 19, Fairbairn teaches the controller receives the detect values from the sensing portion to monitor the bias power applied to the lower electrode (paragraph 0118-0120).

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713